Acknowledgment
The amendment filed on November 24, 2021 responding to the Office Action mailed on September 8, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose a flexible display substrate, having a bending area and a display area, wherein the flexible display substrate including: a first organic layer; multiple first grooves, being formed on one surface of the first organic layer and corresponding to the bending area; an intermediate layer, being covered on the other surface of the first organic layer; a second organic layer, being covered on the intermediate layer; multiple second grooves, being formed on one surface of the second organic layer away from the first grooves; each of two sides of each second groove forming one protrusion; the second grooves being corresponding to the bending area; a buffer layer, being covered on the one surface of the second organic layer; wherein, in the bending area, the buffer layer being covered on the protrusion; and a gate line, being covered on the buffer layer and being corresponding to the bending area. 
Regarding claim 8, the prior art fails to disclose a method for manufacturing a flexible display substrate, including the following steps: providing in a displaying area, removing the inorganic layer; forming a first organic layer on the carrier substrate, and the first organic layer filling and covering all of the plurality of grooves passing through the inorganic layer; forming an intermediate layer on the first organic layer; forming a second organic layer on an intermediate layer; in the bending area etching a plurality of second grooves from one surface of the second organic layer to an interior of the second organic layer; and each of two sides of each second groove forming one protrusion; forming a buffer layer on the second organic layer; in the bending layer, the buffer layer being covered on the protrusion; forming a gate line on the buffer layer to be corresponding to the bending area; and removing the carrier substrate and the inorganic layer on the first organic layer, and forming multiple first grooves on the first organic layer; wherein the first grooves are corresponding to areas between the grooves.
Claims 2-7 and 9-11 depend directly or indirectly on claims 1 or 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893